           Case 1:21-cv-00946-DAD-SAB Document 11 Filed 08/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
     MOHAMED AHMED KASSEM, et al.,                     Case No. 1:21-cv-00946-DAD-SAB
11
                    Plaintiffs,                        ORDER RE STIPULATION TO EXTEND
12                                                     TIME FOR DEFENDANTS RESPOND TO
            v.                                         COMPLAINT
13
     TRACY RENAUD, et al.,                             ORDER CONTINUING SCHEDULING
14                                                     CONFERENCE
                    Defendants.
15                                                     (ECF No. 10)

16

17         On August 20, 2021, a stipulation was filed extending the time for Defendants to file a

18 responsive pleading until September 24, 2021. (ECF No. 10.) The Court finds good cause to

19 approve the stipulated request. The Court shall also continue the scheduling conference set for
20 September 14, 2021, for a period of thirty days .

21         Pursuant to the stipulation of the parties, and finding good cause, IT IS HEREBY

22 ORDERED that:

23         1.      Defendants shall file a pleading responsive to the complaint on or before

24                 September 24, 2021;

25         2.      The scheduling conference set for September 14, 2021, is CONTINUED to

26                 October 19, 2021, at 11:30 a.m. in Courtroom 9; and

27 / / /

28 / / /


                                                   1
            Case 1:21-cv-00946-DAD-SAB Document 11 Filed 08/20/21 Page 2 of 2


 1          3.      The parties shall file a joint scheduling report seven (7) days prior to the

 2                  scheduling conference.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        August 20, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
